Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on December 28, 2020.
Claims 1-16 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) providing a plurality of employee profiles; wherein each employee profile is associated with a corresponding employee personal computing (PC) device, and wherein each employee profile includes a conversation history, a sentiment history, and a decision history; receiving at least one piece of conversation data from at least one arbitrary profile; assessing at least one available activity for the arbitrary profile in relation to the context scores, the conversation history, the sentiment history, and the decision history for the arbitrary profile; inputting the available activity, the context scores, the conversation history, the sentiment history, and the decision history for the arbitrary profile; outputting a confirmed activity for the arbitrary profile.
This is the abstract idea from the category of Certain Methods of Organizing Human Activity as the claimed invention relates to managing interactions between people by analyzing conversation inputs in light of profile information to determine a recommendation. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: managing/receiving/processing/ assessing/executing and displaying by a remote server do not integrate the invention into a practical application because the server is recited such that it amounts to no more than mere instructions to apply the concept of analyzing conversation inputs in light of profile information to determine a recommendation using generic computer components.  See Fig. 1 (generic personal computing devices connected to a server).  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. Displaying the activity with a PC device merely amounts to outputting the results of the executing.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “managing/receiving/processing/ assessing/executing and displaying” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
Dependent claims 2-16 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further aspects of managing a conversation, including rules for initiating and displaying messages (claims 2-5, 10-12 and 16); updating the profiles (claims 6, 13, 14); using NLP to process inputs (claim 7); filtering out noise (claims 8 and 9). Similar to the independent claims, the dependent claims generally “apply” the concept of analyzing conversation inputs in light of profile information to determine a recommendation. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak (US Pub. No. 2017/0250930) in view of Kantor et al. (US Pub. No. 2019/0303218).
Claim 1: Ben-Itzhak discloses 
(A) providing a plurality of profiles managed by at least one remote server, wherein each employee profile is associated with a corresponding personal computing (PC) device, and wherein each profile includes a conversation history, a sentiment history, and a decision history; [0025] In an implementation, a user profile is established for each of the multiple users interacting with the personalized content recommendation communication system via an electronic environment (e.g., via a web-based environment, an application-based environment, etc.). The user profile may include information relating to a user including, but not limited to, information associated with the one or more user's communication sessions with the conversation agent, information identifying content consumed by the user (e.g., previously provisioned recommendations and clicks thereon, web browsing history, purchasing activity, etc.) based at least in part on information collected from the user's messaging session(s) with one or more conversation agents (collectively referred to as the “user activity”). In an implementation, the user profile can also include user-related data provided by the interactive communication platform, one or more web services, one or more applications stored and executed on one or more electronic devices associated with the user, or by any other third party network that employs user-related information (e.g., a third party user profile) to authenticate or identify the user. In an implementation, the web-based activity (e.g., browsing history) of the user including the consumption of content recommendations received from the personalized content recommendation communication system may be tracked, captured, and monitored by an associated tracking mechanism, such as a cookie or pixel. The multiple user profiles associated with the user (e.g., user profiles associated with the one or more interactive communication platforms, web services, applications, etc.) may be used to map and store aggregated data relating to user content consumption activities, interests, user conversations on the interactive communication platforms, and preferences across multiple content networks. [NOTE: the consumption of recommendation is understood as a decision history.] [0055] In an embodiment of the present disclosure, the one or more user profiles (e.g., the Chatbot user profile, the one or more related profiles, etc.) include information relating to the user's messaging sessions (e.g., current and historical sessions) and other user activity (e.g., browsing history, purchase history, etc.). In addition, the user profiles may include information obtained using a tracking cookie configured to track, map and store user data relating to a user's digital content consumption across the web and multiple devices associated with the user. For example, the user cookie may track the user's implicit usage (e.g., documents actually read by the user) and provides data about the user's explicit choices (e.g., a user's choice of one or more content recommendation scopes). In an implementation, the user cookie may also be used to store the Chatbot user profile, including data about content the user has read and liked. In an implementation the user's tracked content consumption data can be mapped and stored as a user taste profile graph indicating the relative percentage of content types consumed by the user.
(B) providing a suggested activity engine managed by the remote server; [0072] In block 313, in view of the user signals and user profile, the Chatbot system identifies a content recommendation for the user.
(C) receiving at least one piece of conversation data from at least one arbitrary profile with the remote server, wherein the arbitrary profile is any profile from the plurality of profiles; [0017] In an example, a user may initiate a conversation with a first conversation agent via an interactive communication platform. Using a typical conversational tone, format, and structure, the user may communicate one or more signals to the conversation agent via an active interaction or conversation that are indicative of one or more of the user's interests, preferences, requests, views, personality, mood, dislikes, likes, etc. 
 (E) assessing at least one available activity for the arbitrary profile in relation to the context scores, the conversation history, the sentiment history, and the decision history for the arbitrary profile with the remote server; (F) executing the suggested activity engine with the remote server by inputting the available activity, the context scores, the conversation history, the sentiment history, and the decision history for the arbitrary profile into the suggested activity engine; (G) executing the suggested activity engine with the remote server by outputting a confirmed activity for the arbitrary profile with the suggested activity engine; [0072] In block 313, in view of the user signals and user profile, the Chatbot system identifies a content recommendation for the user. In an implementation, the content recommendation may be generated by a personalized content recommendation system operatively coupled to the conversation agent. For example, the conversation agent may send a request to the personalized content recommendation system including the user's Chatbot ID. In response, the personalized content recommendation system may use the Chatbot ID to look up or otherwise identify the user profile (including the user session data and user activity) associated with the user. Based on the user profile information, the personalized content recommendation system generates a content recommendation that is personalized to that particular user and provides the one or more personalized content recommendations to the conversation agent.
(H) displaying the confirmed activity with the corresponding employee PC device of the arbitrary profile; and [0097] In an implementation, the Chatbot system may assign yield and revenue values to web page content in real time. The method may include providing a script component and an application server, prompting a content source (e.g. a publisher) to embed the script component into a web page, analyzing the metadata of the web page, sending, based at least in part on the content metadata and the visitor metadata, the event to the application server, analyzing the event, determining, based at least in part on the event, the one or more content recommendations that would be displayed on the web page, and determining a revenue data based on the one or more content recommendations; Fig. 9C
(I) managing an automated conversation with the arbitrary profile by executing a plurality of iterations for steps (C) through (H). [0103] FIG. 6 is an exemplary screenshot of a conversation between a user and the conversation agent of the Chatbot system via an interactive communication platform (e.g., Kik). As shown in FIG. 6, the user (identified by the letter “R” and the message bubbles appearing on the right hand side of the message display interface) is engaged with the conversation agent (identified by a symbol and the message bubbles appearing on the left hand side of the message display interface). As shown, the conversation agent responds to the user's greeting (“Hi”) by providing a personalized content recommendation relating to a topic identified as being of interest to the user (e.g., a top entertainment story). The user may interact with the message to access the article relating to the message.
Ben-Itzhak discloses scopes ([0058] In an implementation, the content database 134 may organize the candidate content recommendations based on one or more content recommendation scopes. A content recommendation scope is a grouping of content used to organize and/or constrain the content recommendation entities based on one or more content characteristics (e.g., a source of the content, a category associated with the content, a topic of the content, an author of the content, an algorithm type, etc.). In implementations, each content recommendation scope is associated with one or more scoped content recommendations identified in accordance with the aspects of the present disclosure but does not disclose a plurality of context scores.
Kantor, however discloses [0047] For example, CM 230 calculates its relevance score or value by comparing or matching words or phrases in the input to a set of words or phrases such as: “pay now”, “credit card” and “shopping cart” and SM 220 calculates its relevance score or value by comparing or matching words or phrases in the input to a set of words or phrases such as: “inventory”, “see more items” and “sports”. Accordingly, in the above example, given input “u” that is “I'd like to pay now”, CM 230 returns a high confidence level, value number or score, e.g., 89 and, for the same input “u” SM 220 returns to RM 260 a relatively low confidence level, value number or score, e.g., 23. In some embodiments, to select a module for conversing with user 210, RM 260 compares confidence levels, values numbers or scores returned from a set of modules and selects the module that returned the highest confidence level, value number or score. It will be understood that any other function or logic may be used by RM 260 for selecting a module based on a set of confidence levels, values numbers or scores as described. For example, in addition to scores or values as described, a state or context of the conversation with user 210 and/or state or context of specific modules may be considered when selecting a module that will converse with a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a context score for a conversation, as disclosed by Kantor in the system disclosed by Ben-Itzhak, for the motivation of providing a method of selecting more relevant response modules for automated user interaction.
Neither reference discloses an “employee profile”, however, the Examiner asserts that the data identifying the user profile as an employee profile is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of profile) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have an employee profile in the user profile information of Ben-Itzhak because the type of profile being used to determine an activity does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claim 2: Ben-Itzhak discloses generating/displaying a conversation-initiating message. [0067] In method 300, a determination is made whether a user session includes a conversation history (e.g., a historical record of prior message exchanges between the user and the conversation agent). If the user session does not include a conversation history, the conversation agent initiates an onboarding process to capture and collect information about the user to generate a user profile. In block 301, during the onboarding process, the conversation agent sends a greeting message to the user. In block 303, the conversation agent sends one or more onboarding questions configured to collection information about the user's interests, preferences, activities, likes, dislikes, etc. For example, the onboarding questions may include, but are not limited to, prompts relating to preferred reading topics for the user (e.g., news, technology, sports, finance, trending topics, entertainment, etc.), preferred sources of information (e.g., leading publishers or websites, news channels, etc.), a location of the user device, a preferred language, etc. In an implementation, the conversation agent may provide the user with a list of conversational commands configured to guide the user through various optimal or exemplary interactions with the conversation agent.
Claim 3: Ben-Itzhak discloses generating a conversation-initiating message as the confirmed activity for the arbitrary profile with the remote server during step (H) in a previous iteration, if the piece of conversation data in the previous iteration is a no-response from the arbitrary profile, wherein the previous iteration is from the plurality of iterations for steps (G) through (H); and displaying the conversation-initiating message with the corresponding employee PC device of the arbitrary profile before step (C) in a current iteration, wherein the current iteration is from the plurality of iterations for steps (G) through (H). [0030] In an implementation, the interactive communication platform and/or the personalized content recommendation communication system may encounter a “cold start” problem, wherein the system does not include a “native” user profile including historical information relating to a user currently interacting with it (e.g., an existing unique user ID or user profile), herein referred to as the “Chatbot user profile”. In this implementation, the user may be prompted to provide information or permission to allow the Chatbot system to access his or her related system ID and one or more user profiles maintained by another system, network, application, platform, or device (herein referred to as a “related profile”). In an embodiment, the user interacting with the interactive communication platform or the personalized content recommendation interactive communication platform is automatically prompted to provide information that may be used to identify the user and gain access to the one or more related user profiles maintained by one or more related systems. For example, the user may be prompted to provide a voice sample via an interface of the interactive communication platform (e.g., “system A”). In an implementation, the voice sample may analyzed and converted into a dynamically generated, time-bound character string by system A (or the personalized content recommendation communication system) used to authenticate the user and gain access to the user's related user profile maintained by a related system (e.g., “system B”). The voice sample (e.g., one or more phrases or keywords) provided by the user is converted into a string and used by system A to query a user ID database of system B to identify one or more corresponding matches. Upon identifying one or more matches in system B, the corresponding user profile is provided by system B to system A for use in interacting with the user via system A, as described in detail below.
Claim 4: Ben-Itzhak discloses a conversation continuing message. [0110] FIGS. 9A-9C illustrate an exemplary graphical user interface associated with the Chatbot system. In the examples shown, an interface enabling a conversation (e.g., an exchange of messages) between a conversation agent of the Chatbot system and a user (e.g., user “Raziel” in FIGS. 9A-9C). FIGS. 9A-9C further illustrate an example conversation wherein the Chatbot system greets the user, receives a conversational input from the user of “Diwali,” and returns a plurality of content recommendations related to the conversation (e.g., related to “Diwali”). FIG. 9C further illustrates a number of options available to the user as it relates to the content recommendations provisioned in view of the conversation, including, but not limited to, an option to read the full story, share the story with friends, get a summary, and/or continue the conversation.
Claims 5 and 6: Ben-Itzhak discloses pre-determined responses that are displayed for selection and appended into the decision history of the profile. [0081] …In an implementation, one or more content recommendations may be preselected based on previous performance in the network. In an implementation, a content recommendation's prior grade may represent an estimate of how well a content recommendation may perform in the future.
Claim 7: Ben-Itzhak discloses natural-language processing. [0023].
Claim 10: Ben-Itzhak discloses pre-determined responses that are displayed for selection and appended into the decision history of the profile. [0081] …In an implementation, one or more content recommendations may be preselected based on previous performance in the network. In an implementation, a content recommendation's prior grade may represent an estimate of how well a content recommendation may perform in the future. [0110] FIGS. 9A-9C illustrate an exemplary graphical user interface associated with the Chatbot system. In the examples shown, an interface enabling a conversation (e.g., an exchange of messages) between a conversation agent of the Chatbot system and a user (e.g., user “Raziel” in FIGS. 9A-9C). FIGS. 9A-9C further illustrate an example conversation wherein the Chatbot system greets the user, receives a conversational input from the user of “Diwali,” and returns a plurality of content recommendations related to the conversation (e.g., related to “Diwali”).
Claims 13 and 14:  Ben-Itzhak discloses updating an existing profile with augmentations, changes and expansions ([0017]).  As combined above, Kantor further discloses storing scores. ([0009]-[0010]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak/Kantor in view of Ramachandra et al. (US Pub. No. 2019/0096394).
Claim 8: Ben-Itzhak/Kantor does not disclose processing out contextual noise.
Ramachandra, however, discloses [0087] The method enables effective utilization of the memory as an inference mechanism is utilized to dynamically retain/remove relevant and irrelevant information in conversation history. There is contextual mapping of the slots such that context dependent slot is retained/removed with time. The method also performs conversation log based clarification questions and analysis. It can handle unpredictable conversation, thereby reducing overall conversation time to achieve same goal. Using given invention, the overall memory required to support a conversation session is reduced. Further, the conversation time is reduced and prevents duplication in the conversation and resource requirement thus, improving the user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included processing out contextual noise, as disclosed by Ramachandra in the system disclosed by Ben-Itzhak/Kantor, for the motivation of providing a method of reducing the overall memory required to support a conversation session. (Ramachandra; [0087]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak/Kantor in view of  Ramachandra in view of Sri et al. (US Pub. No. 2015/0256675).
Claim 9: Ben-Itzhak/Kantor does not disclose processing out contextual noise.
Ramachandra, however, discloses [0087] The method enables effective utilization of the memory as an inference mechanism is utilized to dynamically retain/remove relevant and irrelevant information in conversation history. There is contextual mapping of the slots such that context dependent slot is retained/removed with time. The method also performs conversation log based clarification questions and analysis. It can handle unpredictable conversation, thereby reducing overall conversation time to achieve same goal. Using given invention, the overall memory required to support a conversation session is reduced. Further, the conversation time is reduced and prevents duplication in the conversation and resource requirement thus, improving the user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included processing out contextual noise, as disclosed by Ramachandra in the system disclosed by Ben-Itzhak/Kantor, for the motivation of providing a method of reducing the overall memory required to support a conversation session. (Ramachandra; [0087]).
Ben-Itzhak/Kantor does not disclose an administrator account that enters noise-related input.
Sri, however, discloses a supervisor account that enters noise-related input. [0049] The UI information panel 302 further displays a current date 312, as well as a start time 314 and an end time 316 of the current time interval for which the information displayed in the mood display section 308 is valid. In some embodiments, the time interval i.e. the start time 314 and the end time 316 of the time interval may be configured to be adjustable by the supervisor as per his/her requirements. The UI information panel 302 further includes search functionality in form of a search dialog box 318 to allow easy retrieval of data for specific agents or textual conversations based on agent names, chat IDs or chat keywords. Additionally, the UI information panel 302 may include a filter functionality (not shown in FIG. 3) to enable the supervisor to filter chats by current chat stage, by mood, by agent, by time spent in current chat stage and/or by any such other relevant combinations. ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an administrator account that enters noise-related input, as disclosed by Sri in the system disclosed by Ben-Itzhak/Kantor/Ramachandra, for the motivation of providing a method of enabling a supervisor to intervene in the conversation to help improving the interactions between the agent and the customer. (Sri; [0075]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak/Kantor in view of Brennan et al. (WO 2005/048067).
Claims 11 and 12:  Ben-Itzhak discloses [0042] In an implementation, the user device 10 initiates a session with the interactive communication platform 50 and addresses a communication to the identifier associated with the conversation agent 120. The conversation agent 120 is operatively coupled to an AI engine 122 and/or a Rules-Based engine 123 configured to receive messages from the user device 10, analyze the received messages, and transmit a contextually appropriate response to the user device 10. It is noted that any suitable AI or rules-based engine configured to receive and analyze user input text, audio, video, gestures or biometric data (e.g., the messages from the user device 10) and formulate a response based thereon may be employed. [0060] In an implementation, prior to sending an initial message to the conversation agent of the Chatbot system, the user may activate the conversation agent by sending a subscription command or request addressed to the conversation agent, add the conversation agent to the user's social network or contact list, or join the conversation agent's dedicated content recommendation group. In an implementation, the user may “subscribe” to the conversation agent by connecting to the conversation agent via the interactive communication platform. Upon subscription to the conversation agent, the Chatbot system issues a unique Chatbot ID to the user, as described in greater detail below. In an implementation, the user may subscribe to a conversation agent that is associated with and particular to a related system. For example, the user may subscribe to an ESPN Chatbot which filters or scopes the conversations to sports related content. In this regard, the user may add to his or her contact list multiple contacts relating respectively to many different publishers, companies, services, websites, applications, and systems to enable engagement in conversations that are scoped to a particular genre, topic, category, knowledge area, product etc. [0067] In method 300, a determination is made whether a user session includes a conversation history (e.g., a historical record of prior message exchanges between the user and the conversation agent). If the user session does not include a conversation history, the conversation agent initiates an onboarding process to capture and collect information about the user to generate a user profile. In block 301, during the onboarding process, the conversation agent sends a greeting message to the user. In block 303, the conversation agent sends one or more onboarding questions configured to collection information about the user's interests, preferences, activities, likes, dislikes, etc. For example, the onboarding questions may include, but are not limited to, prompts relating to preferred reading topics for the user (e.g., news, technology, sports, finance, trending topics, entertainment, etc.), preferred sources of information (e.g., leading publishers or websites, news channels, etc.), a location of the user device, a preferred language, etc. In an implementation, the conversation agent may provide the user with a list of conversational commands configured to guide the user through various optimal or exemplary interactions with the conversation agent.
Ben-Itzhak does not explicitly state that the chatbot responses are provided by an administrator account and are approved.
Brennan, however, discloses [0033] The administration section 160 is not required for the present invention, but is typically used to set up, maintain, and administer the Bot processing section 140. The administration section 160 typically consists of an administrator 108, an administrator interface 109,- and an editor 111. The administrator 108 is the human being who creates the scripts 310 that govern the behavior of the Bot engine 210. Typically, this human being accomplishes this task through the use of the administrator interface 109 that has a text box or boxes or other entry points for the input of text (or a pattern or patterns) or programming regarding the recognition of a certain input, as well as the response or responses that should be associated with that input. The administrator interface 109 may also provide various tools to facilitate the process of inputting the text or programming in an organized and efficient way. The editor 111 takes the text or programming provided by the administrator and associates them with the appropriate response or responses. The administrator interface 109 and the editor 111 may be created as a single unit or may be designed to reside in separate computers. It will be appreciated by those skilled in the art that the scripts 310 can be written by human administrators or by automated or partially automated script creation tools and that the present invention should not be limited to scripts written by humans or otherwise. [0034] Although Fig. 1 gives a general description of various operating environments in which Bots may exist, it will be appreciated that many other operating environments are obvious to those skilled in the art and that the scope of the present invention should not be so limited to the exemplary descriptions as given above. [0035] In the present invention, the bot processor 142 of the bot processor section 140 is used to recognize the input and, as appropriate, forward the response to the front end section 120 or to the service desk 320, where the human being 322 can then (i) approve the response, (ii) edit the response, or (iii) discard the response completely and send a different response to the front end section 120. In a preferred embodiment, the process recurs for each input from the user. The phrase "service desk" 320 is used to generally mean the human being 322, the display 321, and the Bot connection interface 104, as depicted in Fig. 3.2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included that the chatbot responses are provided by an administrator account and are approved, as disclosed by Brennan in the system disclosed by Ben-Itzhak/Kantor, for the motivation of providing a method of generating relevant scripts based on the context. (Brennan; [0032]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak/Kantor in view of Sri.
Claim 15: Ben-Itzhak/Kantor does not disclose an administrator account viewing the conversation.
Sri, however, discloses a supervisor monitoring a conversation between an agent and a customer. ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an administrator account viewing the conversation, as disclosed by Sri in the system disclosed by Ben-Itzhak/Kantor, for the motivation of providing a method of enabling a supervisor to intervene in the conversation to help improving the interactions between the agent and the customer. (Sri; [0075]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak/Kantor/Sri in view of Official Notice.
Claim 16: Ben-Itzhak/Kantor/Sri discloses an administrator account (see claim 15, above) but does not disclose anonymous interactions.
The Examiner takes Official Notice that anonymous interactions are old and well-known, especially in on-line exchanges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included anonymous interactions, in the system disclosed by Ben-Itzhak/Kantor/Sri, for the motivation of providing a method of protecting personal identifying information.  A user may wish to chat anonymously to prevent disclosure of sensitive information that could be traced back to them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US 2020/0159991 to Chittari et al.:  Abstract Methods and systems for transcript-based bot creation are provided. Information may be stored in memory regarding different automation templates associated with different statement types. A transcript may be imported that includes statements, which may be analyzed and classified as one or more of the different statement types. The imported transcript may be displayed in a graphic user interface with its statements displayed in accordance with the automation templates associated with the respective statement type. User input may be received, including modification input that modifies at least one automation template associated with at least one statement of the displayed transcript designated as an integration point. A custom bot may thereafter be generated based on the modification input and configured to conduct a conversation based on the imported template and to initiate a workflow at the integration point in accordance with the modified automation template.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629